DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amendments claims, discusses the claim limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not teach the claims limitations (see Applicant Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however, the PARs still meet the claims limitations as discussed below: the primary PAR (PPAR or HARDIN, discloses a method for performing a bulk encryption at a source center or Hendend “HE” (see figs. 2a-2j and [0122], where a full spectrum edge device ED receives time-multiplexed content; the PPAR discloses receiving at an Edge device “ED” at the Headend “HE/ED” fig.2,) an input transport stream ([0029], [0110-0119-ED], the ED is a full spectrum device that may be place at the HE, Nodes, Hub-sites and their outputs routed to hubs, gateways, etc.; the HE includes a network interface adapted to receive digital content from a plurality of content sources; generates an encrypted input transport stream based on said input transport Stream (see [0112-0115], [0131-0132], [0140-0144-Encryptors] and [0162-163],  External Bulk Encryptors are utilized for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals), formats the encrypted input transport stream for one of a Single-Program Transport Stream (SPTS) output or a Multi-Program Transport Stream (MPTS) and for transmission through an internet protocol transport network of a distribution plant to an edge of said internet protocol transport network, determines one of a Single-Program Transport Stream conditioning of said encrypted input transport stream and a Multi-Program Transport Stream conditioning of said encrypted input transport stream (see fig. 2a-2i, ED, [0112-0015], [0118], [0140-0144] and [0162-163], encryptes SPTS unicast content is then converted by the SGD 204 to the frequency domain, and distributed as a unicast to the relevant service group for delivery to the requesting CPE and the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and conditioned or secured and provided to the ED for transform and multicast distribution): and outputs, by HE/ED, said encrypted input transport stream via said Multi-Program Transport Stream output to said edge (Hubsite/ED) of said internet protocol transport network upon determining a Multi-Program Transport Stream conditioning of said encrypted input transport stream, where the edge of the IP transport network bridges into a hybrid fiber coaxial network and the source center is located away from the edge (see [0099-0101], [0107], [0112-0115], [0140-0144], [0180], [0210] and [0240-0241]), unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and provided to the ED for transform and multicast distribution; the source center, outputs the encrypted streams via the SPTS output to the ED of the IP transport network upon determining a SPTS conditioning of the encrypted input transport stream; VOD server then streams the SPTS unicast to the session encryptor 281 for encryption, and then the SGD 204, transforms and delivery as a unicast, the ED Of S8id IP transport network bridges into a hybrid fiber-coaxial network, converting the digital content to QAMs suitable for transmission over e.g., a Hybrid Fiber Coaxial (HFC) network). HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile. In analogous art, BJORDAMMEN discloses conditioning an encrypted output depending on a configuration file (figs.1-7, [0016-0019], [0023-005], and [0030-0034], note the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams), as discussed below. Hence the amended claims do not overcome the PARs as discussed below. This office action is non-final.	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARDIN (2012/0060182) in view of BJORDAMMEN (2012/0137321).
As to claim 1. HARDIN discloses a method for performing a bulk encryption at a source center (figs. 2a-2j and [0122], note a full spectrum edge device 204 receives time-multiplexed content 206 from plurality of content sources 208) comprising:
Receiving (Edge device “ED” at the Headend “HE/ED” fig.2,) an input transport stream ([0029], [0110-0119-ED], [0122-0129], [0140-0144] and [0162]), note the ED is a full spectrum device that may be place at the HE, Nodes, Hub-sites and their outputs routed to hubs, gateways, etc.; the HE includes a network interface adapted to receive digital content from a plurality of content sources. 
Generating an encrypted input transport stream based on said input transport Stream ([0112-0115], [0131-0132], [0140-0144-Encryptors] and [0162-163]...note External Bulk Encryptors are utilized for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals)
Conditioning said encrypted input transport stream for one of a Single-Program Transport Stream (SPTS) output or a Multi-Program Transport Stream (MPTS) and for transmission through an internet protocol transport network of a distribution plant to an edge of said internet protocol transport network, determining one of a Single-Program Transport Stream conditioning of said encrypted input ED, [0112-0015], [0118], [0140-0144] and [0162-163], encryptes SPTS unicast content is then converted by the SGD 204 to the frequency domain, and distributed as a unicast to the relevant service group for delivery to the requesting CPE and the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and conditioned or secured and provided to the ED for transform and multicast distribution): and
Outputting, by said source center (HE/ED), said encrypted input transport stream via said Multi-Program Transport Stream output to said edge (Hubsite/ED) of said internet protocol transport network upon determining a Multi-Program Transport Stream conditioning of said encrypted input transport stream, where the edge of the IP transport network bridges into a hybrid fiber coaxial network and the source center is located away from the edge (figs.2g-2j, [0099-0101], [0107], [0112-0115], [0140-0144], [0180], [0210] and [0240-0241]), note unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and provided to the ED for transform and multicast distribution; the source center, outputs the encrypted streams via the SPTS output to the ED of the IP transport network upon determining a SPTS conditioning of the encrypted input transport stream; VOD server then streams the SPTS unicast to the session encryptor 281 for encryption, and then the SGD 204, transforms and delivery as a unicast, the ED Of S8id IP transport network bridges into a hybrid fiber-coaxial network, converting the digital content to QAMs suitable for transmission over e.g., a Hybrid Fiber Coaxial (HFC) network).
HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile.
In analogous art, BJORDAMMEN discloses conditioning an encrypted output depending on a configuration file (figs.1-7, [0016-0019], [0023-005], and [0030-0034], note the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of BJORDAMMEN into the system of HARDIN to create a configuration file to generate various versions of encrypted content for transmission, to improve processing performance at the edge device and avoid undesirable tuning latency when tuning to a channel to process streaming content. 
             As to claim 3, HARDIN further discloses mapping programs of said input transport stream from said source center to content of a first encrypted video service stream output to a distribution plant (fig. 2b, [0124], [0191] and [0230-0231]), note the network architecture 250 is generally comprised of a headend 252, a content transport portion 254, a plurality of hub sites or other distribution nodes 256, and various program streams may be mapped to one or more RF output channels (e.g., QAMs), including: (i) one program stream per QAM; (ii) multiple streams per QAM; and (iii) multiple QAMs per stream (e.g., using the aforementioned wideband tuner).
As to claim 4, HARDIN further discloses wherein said input transport stream is one of a Multi Program Transport Stream and a Single-Program Transport Stream ([0034-0035], [0038] and [0144]), note accessing the digital content element at an on-demand server; transmitting the accessed digital content element as part of a single program transport stream (SPTS) to a transformation device and/or transmitting the accessed digital content elements as part of a multi-program transport stream (MPTS) to a transformation device).
As to claim 6, HARDIN further discloses outputting said encrypted input transport stream through said internet protocol transport network of said distribution plant to said edge of said internet protocol transport network ([0017] and [0090-0091]).

Claim 9 is met as previously discussed in claim 3.
Claim 10 is met as previously discussed in claim 4.
As to claim 7. HARDIN further discloses a method for performing a bulk encryption at a source center (figs. 2a-2j and [0122], note a full spectrum edge device 204 receives time-multiplexed content 206 from plurality of content sources 208) comprising:
Receiving an input transport stream ([0029], [0140-0144] and [0162], note a network interface adapted to receive digital content from a plurality of content sources and one or more receivers 274) 
Generating an encrypted output transport stream based on said input transport Stream ([0112], [0131-0132], [0140-0144] and [0162]...note External bulk encryptors are utilized for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals)
Conditioning the encrypted output transport stream for a Multi-Program Transport Stream output and for transmission through an internet protocol transport network of a distribution plant to an edge of said internet protocol transport network (fig. 2b-2c. Hubsite 258 Device 204, [0038-0039]], 0125-0133], [0140-0144] and [0210-0211], note a plurality of served CPE 106 and network architectures carry packetized content (e.g., IP over MPEG for high-speed data or Internet TV, MPEG2 packet content over QAM for MPTS, etc.), and transmitting the accessed digital content elements as part of a multi-program transport stream (MPTS) to a transformation device) and
            Outputting, by said source center, said encrypted input transport stream via said Multi- Program Transport Stream output to a plurality of edge networks at said edge of said internet protocol transport network (fig. 2b, [0125-0128], [0130-0135], [0160-0162] and [0240-0241], note at each hubsite 256 are one or more full spectrum edge devices 204, the multiplexed content stream received at each hub site may be encapsulated within an IP "wrapper" (as well as its native lower layer protocol; e.g., Gig-E), akin to IP-packetized content being carried over an Ethernet LAN, Wi-Fi bearer, etc.),
Wherein said plurality of edge network bridge into respective hybrid fiber-coaxial networks (see paragraphs 0099, 0107).
HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile.
However, In analogous art, BJORDAMMEN discloses conditioning an encrypted output depending on a configuration file (figs.1-7, [0016-0019], [0023-005], and [0030-0034], note the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of BJORDAMMEN into the system of HARDIN to create a configuration file to generate various versions of encrypted content for transmission, to improve processing performance at the edge device and avoid undesirable tuning latency when tuning to a channel to process streaming content.

6.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HARDIN (2012/0060182) in view of BJORDAMMEN (2012/0137321) and further in view of KAHN et al (2011/0271306).
As to claims 2 and 8, HARDIN as modified by BJORDAMMEN, disclose all the claim limitations as discussed above with respect to claims 1 and 7 respectively, BUT appear silent as to where the bulk encryption is performed simultaneously by a plurality of bulk encryptors connected in a 
            In analogous art, KAHN discloses wherein said bulk encryption is performed simultaneously by a plurality of bulk encryptors connected in a video distribution network to generate substantially identical copies of said encrypted output transport stream (fig.2, 12, [0128-0129], note the data stream 1230 includes a plurality of data packets 1232A-C and the received broadcast encrypted data packets 1232A-C are identical, the broadcast encrypted data packets 1218A-C created by the HE 102).
            Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HARDIN as modified by BJORDAMMEN with the teaching of KAHN to simultaneously perform bulk encryption using a plurality of bulk encryptors connected in a video distribution network to generate substantially identical copies of said encrypted output transport stream in order to provide content on demand in content broadcast systems.

    7.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HARDIN (2012/0060182) in view of BJORDAMMEN (2012/0137321) and further in view of MAO et al. (US 2011/0113462).
As to claims 5-11, HARDIN as modified by BJORDAMMEN discloses all the claim limitations as discussed above with respect to claims 4 and 10 respectively, BUT appear silent as to wherein conditioning said encrypted output transport stream for one of said Single-Program Transport Stream output or said Multi-Program Transport Stream output further comprises joining a plurality of Multi Program Transport Streams of said input transport stream.
In analogous art, MAO discloses joining a plurality of Multi Program Transport Streams of said input transport stream (figs.1-4, [0030-0034] and [0039-0041], note to join a multicast, the QAM 108 may communicate a join request 308 to the source 104 via the network 101, identifying a multicast to join that transports the requested program and the video interface inputs configured to receive the primary and secondary multicasts 312P and 312S).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HARDIN as modified by BJORDAMMEN with the teaching of MAO in order to provide a single stream comprising two or more streams for efficiently processing of streams desired requests via user(s) at different request time(s)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F. HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              



ANNAN Q. SHANG.